DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-10 are the inclusion of the limitations of wherein in a case that the image is to be recorded and that the controller causes, in the conveying operation, the conveyor to convey the recording medium in the conveyance direction so that recording areas, on the recording medium, in which the image is recorded in two continuous recording passes as the recording pass performed continuously twice, respectively, partially overlap each other, the controller is configured to record thinned-out images, in which different parts of a line image are thinned out based on mask data, by using different nozzles among the plurality of nozzles in each of the two continuous recording passes, so as to record the line image, the line image corresponding to one line in the scanning direction in an overlap area at which the recording areas partially overlap with each other in the two continuous recording passes, wherein in a case that a moving direction in the scanning direction of the carriage in one of the two continuous recording passes is same as a moving direction in the scanning direction of the carriage in the other of the two continuous recording passes, the controller is configured to make a length in the conveyance direction of the overlap area to be a first length, and wherein in a case that the moving direction in the scanning direction of the carriage in the one of the two continuous .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spaulding teaches bi-directional print masking.
Bauer teaches system/method for producing print masks to eliminate advance and swath height error banding.
Both Spaulding and Bauer do not teach limitations as stated in the reasons for allowance above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853